BARNES, J.
This was a bill to quiet the title to a mining claim. The claim in question'was located by one Hutchison in 1879, and the notice was recorded. In August, 1882, Hutchison, Symes, and Thorne, by deed of quit-claim, conveyed this claim with others to the Silver Belt Company. Afterwards, plaintiff, Blake, became the purchaser of the claim by virtue of a judicial sale. The deed of the sheriff bore date April 27, 1886. The judgment was for $19,608.87, of date of July 26, 1884. In February, 1885, the said Symes located the ground as the Richmond mining claim, and in the same month he conveyed to defendant. It appears that work to the amount of $100 was annually done on the mine by the first locators, and those claiming under them, from the time of the first location.
It is contended that this judgment is erroneous, as there is no allegation or finding that the original location was properly made by discovery of ore, and placing monuments, etc., and that these facts are necessary to a good location. This proof, we think, was not necessary. Symes, by his deed to the Silver Belt Company, had made an implied covenant of his title. This title was based upon the Hutchison location. To that he gave faith and credit, and received the consideration for the sale of the same. This location, in 1885, was void, if , the location of Hutchison was a valid location. He is estopped by his deed to deny the validity of the location upon which his title rested. Symes’ after-acquired title by a location was good, only on the ground that the Hutchison location was not legally made; hence the title acquired by him by that location was not a subsequently acquired title from a paramount source. If Symes’ grantees had failed to do assessment work, so called, he might have located and acquired a paramount title he is not estopped to set up. The United States was the common source of title, in whom was the fee. To allow locators of mining claims, or those holding under them, to be heard to deny the validity of their location, *350and to attempt to acquire rights under the mining laws against those who huy titles on the faith of such locations, would destroy all credit in mining titles, upon which values running in the millions rest, (Forbes v. Gracey, 94 U. S. 762,) and open the doors to a flood of frauds. This cannot be thought of. Credit must be given to these titles by holding parties to good faith in dealing with them.
As between the parties, the title Symes conveyed must be held to be based upon a valid location. The United States are not a party to this cause, and are not barred by it. Mining Co. v. Defferrari, 62 Cal. 163; Breeze Co. v. Haley, 10 Colo. 5, 13 Pac. 913; State Railroad Tax Cases, 92 U. S. 617, and eases cited. The judgment is affirmed.
Wright, C. J., and Porter, J., concur.